          Case 1:18-cv-08196-KHP Document 61 Filed 01/03/19 Page 1 of 14



LaMONICA HERBST & MANISCALCO, LLP
3305 Jerusalem Avenue, Suite 201
Wantagh, New York 11793
(516) 826-6500
Jordan Pilevsky, Esq.

Counsel to Mayer Gold

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
BANKUNITED, N.A.,
                                                                       Civil Action No. 1:18-cv-8196
                                   Plaintiff,

                 -against-

BLUE WOLF INVESTMENTS, LLC; SEASONS
PROPERTY MANAGEMENT LLC; ZVI BLOOM;
AND MAYER GOLD,

                                    Defendants.
-------------------------------------------------------------------x

                               ANSWER TO AMENDED COMPLAINT
                                 WITH AFFIRMATIVE DEFENSES

        Defendant Mayer Gold (“Gold”), by his attorneys, LaMonica Herbst & Maniscalco, LLP,

hereby submits this answer with affirmative defenses to the amended complaint (the

“Complaint”) filed by BankUnited, N.A. (the “Plaintiff”), and represents and states as follows:

                                                  The Parties

        1.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “1” of the Complaint.

        2.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “2” of the Complaint.

        3.       Admits that Zvi Bloom is a member of Blue Wolf but otherwise denies

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in paragraph “3” of the Complaint.
        Case 1:18-cv-08196-KHP Document 61 Filed 01/03/19 Page 2 of 14



       4.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “4” of the Complaint.

       5.     Admits the allegation contained in paragraph “5” of the Complaint.

       6.     Admits that the allegations with respect to the identity of the members of Seasons

except denies knowledge or information sufficient to form a belief as to the identity of Core 4 C

LLC and otherwise denies knowledge or information sufficient to form a belief as to the truth of

the remaining allegations contained in paragraph “6” of the Complaint.

       7.     Admits the allegation contained in paragraph “7” of the Complaint.

       8.     Admits that Gold is an adult that resides in the State of New York but denies the

remaining allegation in paragraph “8” of the Complaint.

                                    Jurisdiction and Venue

       9.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “9” of the Complaint.

       10.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “10” of the Complaint.

                                         Background

I.     The Loans

       A.     $7.5MM Loan

       11.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “11” of the Complaint.

       12.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “12” of the Complaint but respectfully refers the Court to the

document referenced therein for its content, legal import and meaning.

                                               2
        Case 1:18-cv-08196-KHP Document 61 Filed 01/03/19 Page 3 of 14



       13.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “13” of the Complaint but respectfully refers the Court to the

document referenced therein for its content, legal import and meaning.

       14.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “14” of the Complaint but respectfully refers the Court to the

document referenced therein for its content, legal import and meaning.

       B.     $2.5MM Loan

       15.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “15” of the Complaint.

       16.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “16” of the Complaint but respectfully refers the Court to the

document referenced therein for its content, legal import and meaning.

       17.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “17” of the Complaint but respectfully refers the Court to the

document referenced therein for its content, legal import and meaning.

       18.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “18” of the Complaint but respectfully refers the Court to the

document referenced therein for its content, legal import and meaning.

       19.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “19” of the Complaint but respectfully refers the Court to the

document referenced therein for its content, legal import and meaning.

       20.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “20” of the Complaint.

                                               3
         Case 1:18-cv-08196-KHP Document 61 Filed 01/03/19 Page 4 of 14



       21.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “21” of the Complaint but respectfully refers the Court to the

document referenced therein for its content, legal import and meaning.

       22.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “22” of the Complaint but respectfully refers the Court to the

documents referenced therein for its content, legal import and meaning.

       23.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “23” of the Complaint.

       24.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “24” of the Complaint.

       25.     The allegation in paragraph “25” of the Complaint is not one that requires a

response but to the extent it seeks a response, Gold denies knowledge or information sufficient to

form a belief as to the truth of the allegations contained in paragraph “25” of the Complaint.

II.    Borrower’s and Guarantor’s Defaults Under the Loan Documents

       26.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “26” of the Complaint.

       27.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “27” of the Complaint.

       28.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “28” of the Complaint.

       29.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “29” of the Complaint but respectfully refers the Court to the

document referenced therein for its content, legal import and meaning.

                                                 4
        Case 1:18-cv-08196-KHP Document 61 Filed 01/03/19 Page 5 of 14



       30.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “30” of the Complaint but respectfully refers the Court to the

document referenced therein for its content, legal import and meaning.

       31.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “31” of the Complaint.

       32.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “32” of the Complaint.

       33.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “33” of the Complaint but respectfully refers the Court to the

document referenced therein for its content, legal import and meaning.

       34.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “34” of the Complaint.

       35.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “35” of the Complaint.

       36.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “36” of the Complaint.

       37.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “37” of the Complaint.

       38.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “38” of the Complaint.




                                               5
         Case 1:18-cv-08196-KHP Document 61 Filed 01/03/19 Page 6 of 14



III.   Defendants’ Misrepresentations and Omissions in Obtaining the Loans

       A.      Guaranties

       39.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “39” of the Complaint.

       40.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “40” of the Complaint but respectfully refers the Court to the

document referenced therein for its content, legal import and meaning.

       41.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “41” of the Complaint but respectfully refers the Court to the

document referenced therein for its content, legal import and meaning.

       B.      Failure to Pay Obligations and Provide the Consulting Agreement

       42.     Admits the allegation contained in paragraph “42” of the Complaint.

       43.     Admits the allegation contained in paragraph “43” of the Complaint.

       44.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “44” of the Complaint but respectfully refers the Court to the

document referenced therein for its content, legal import and meaning.

       45.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “45” of the Complaint.

       46.     Refers the Court to the document referenced in paragraph “46” of the Complaint

for its content, legal import and meaning but otherwise denies knowledge or information

sufficient to form a belief as to the truth as to the allegations relating to negotiations between the

Borrower, Guarantors and Lender.



                                                  6
         Case 1:18-cv-08196-KHP Document 61 Filed 01/03/19 Page 7 of 14



       47.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “47” of the Complaint.

       48.     Denies the allegations contained in paragraph “48” of Complaint as they relate to

Gold, refers the Court to the document referenced therein for its content, legal import and

meaning, and otherwise denies knowledge or information sufficient to form a belief as to the

truth of the allegations contained in paragraph “48” of the Complaint as they relate to the other

parties references therein.

       49.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “49” of the Complaint.

       50.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “50” of the Complaint.

       51.     Denies the allegations contained in paragraph “51” of Complaint as they relate to

Gold, and otherwise denies knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph “51” of the Complaint as they relate to the other parties

references therein.

       52.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “52” of the Complaint.

       53.     Denies the allegations contained in paragraph “53” of Complaint as they relate to

Gold, and otherwise denies knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph “53” of the Complaint as they relate to the other parties

references therein.

       54.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “54” of the Complaint.

                                                7
         Case 1:18-cv-08196-KHP Document 61 Filed 01/03/19 Page 8 of 14



       55.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “55” of the Complaint.

       56.     Denies the allegations contained in paragraph “56” of Complaint as they relate to

Gold, and otherwise denies knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph “56” of the Complaint as they relate to the other parties

references therein.

       57.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “57” of the Complaint.

       58.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “58” of the Complaint.

       59.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “59” of the Complaint.

       60.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “60” of the Complaint.

       61.     Denies the allegations contained in paragraph “61” of Complaint as they relate to

Gold, and otherwise denies knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph “61” of the Complaint as they relate to the other parties

references therein.

       62.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “62” of the Complaint.

       63.     Denies the allegations contained in paragraph “63” of Complaint as they relate to

Gold, and otherwise denies knowledge or information sufficient to form a belief as to the truth of



                                                8
         Case 1:18-cv-08196-KHP Document 61 Filed 01/03/19 Page 9 of 14



the allegations contained in paragraph “63” of the Complaint as they relate to the other parties

references therein.

                                          COUNT I
                                 BREACH OF CONTRACT
                                   Plaintiff v. Guarantors

       64.     Responding to paragraph “64” of the Complaint, Gold repeats each and every

response contained in paragraphs “1” through “63” herein.

       65.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “65” of the Complaint.

       66.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “66” of the Complaint.

       67.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “67” of the Complaint.

       68.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “68” of the Complaint.

       69.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “69” of the Complaint.

       70.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “70” of the Complaint.

                                          COUNT II
                                            FRAUD
                                  Plaintiff v. All Defendants

       71.     Responding to paragraph “71” of the Complaint, Gold repeats each and every

response contained in paragraphs “1” through “70” herein.



                                               9
        Case 1:18-cv-08196-KHP Document 61 Filed 01/03/19 Page 10 of 14



       72.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “72” of the Complaint.

       73.     Denies the allegations contained in paragraph “73” of Complaint as they relate to

Gold, and otherwise denies knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph “73” of the Complaint as they relate to the other parties

references therein.

       74.     Denies the allegations contained in paragraph “74” of Complaint as they relate to

Gold, and otherwise denies knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph “74” of the Complaint as they relate to the other parties

references therein.

       75.     Denies the allegations contained in paragraph “75” of Complaint as they relate to

Gold, and otherwise denies knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph “75” of the Complaint as they relate to the other parties

references therein.

       76.     Denies the allegations contained in paragraph “76” of Complaint as they relate to

Gold, and otherwise denies knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph “76” of the Complaint as they relate to the other parties

references therein.

       77.     Denies the allegations contained in paragraph “77” of Complaint as they relate to

Gold, and otherwise denies knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph “77” of the Complaint as they relate to the other parties

references therein.



                                               10
        Case 1:18-cv-08196-KHP Document 61 Filed 01/03/19 Page 11 of 14



       78.     Denies the allegations contained in paragraph “78” of Complaint as they relate to

Gold, and otherwise denies knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph “78” of the Complaint as they relate to the other parties

references therein.

       79.     Denies the allegations contained in paragraph “79” of Complaint as they relate to

Gold, and otherwise denies knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph “79” of the Complaint as they relate to the other parties

references therein.

       80.     Denies the allegations contained in paragraph “80” of Complaint as they relate to

Gold, and otherwise denies knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph “80” of the Complaint as they relate to the other parties

references therein.

                       AS AND FOR A FIRST AFFIRMATIVE DEFENSE

       81.     Plaintiff’s claims are barred in whole or in part because it has failed to state a

claim upon which relief can be granted.

                      AS AND FOR A SECOND AFFIRMATIVE DEFENSE

       82.     Gold at all times acted with due care and in good faith.

                      AS AND FOR A THIRD AFFIRMATIVE DEFENSE

       83.     Plaintiff’s own actions, negligence and reckless behavior caused the purported

financial damage allegedly suffered.

       84.     Had Plaintiff taken steps to safeguard its interest, no purported financial damage

would have occurred.



                                                11
        Case 1:18-cv-08196-KHP Document 61 Filed 01/03/19 Page 12 of 14



                    AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

       85.      Plaintiff has failed to mitigate its alleged damages, if any.

                     AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

       86.      Plaintiff’s claims are barred in whole or in part by the doctrines of waiver, laches

and estoppel.

                     AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

       87.      Plaintiff has failed to plead sufficient facts to support its claims alleged in the

Complaint.

                   AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

       88.      In the event that Plaintiff sustained damages as alleged in the Complaint, such

damages were caused through the conduct, act, omission or fraud, of other parties.

                    AS AND FOR A EIGHTH AFFIRMATIVE DEFENSE

       89.      Gold did not sign the Limited Consulting Agreement.

                     AS AND FOR A NINTH AFFIRMATIVE DEFENSE

       90.      Some or all of Plaintiff’s claims are barred by applicable statute of limitations.

                     AS AND FOR A TENTH AFFIRMATIVE DEFENSE

       91.      The Plaintiff has failed to fulfill one or more conditions precedent.

                  AS AND FOR A ELEVENTH AFFIRMATIVE DEFENSE

       92.      Plaintiff lacks standing.

                       RESERVATION OF RIGHTS AND DEFENSES

       93.      Gold reserves the right to raise additional affirmative defenses upon further

discovery of information with respect to the Plaintiff’s claims up and to the time of trial.



                                                  12
          Case 1:18-cv-08196-KHP Document 61 Filed 01/03/19 Page 13 of 14



          WHEREFORE, Gold respectfully requests that the Court dismiss the Complaint with

prejudice and grant such other and further relief as this Court may deem equitable, just and

proper.

Dated: January 3, 2019
       Wantagh, New York
                                          LaMonica Herbst & Maniscalco, LLP
                                          Attorneys for Mayer Gold


                                    By:   s/ Jordan Pilevsky
                                          Jordan Pilevsky, Esq.
                                          3305 Jerusalem Avenue, Suite 201
                                          Wantagh, New York 11793
                                          (516) 826-6500




                                             13
         Case 1:18-cv-08196-KHP Document 61 Filed 01/03/19 Page 14 of 14




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ROCKLAND
-------------------------------------------------------------------x
BALDOR DC LLC,
                                                                       Index No. 035742/2018
                                   Plaintiff,

                 -against-

MAYER GOLD,
                                                                       Verification
                                    Defendant.
-------------------------------------------------------------------x

STATE OF NEW YORK                  )
                                   ) ss.:
COUNTY OF NASSAU                   )

        JORDAN PILEVSKY, Esq., affirms, and states that he is a partner at LaMonica Herbst &
Maniscalco, LLP, the attorneys for defendant Mayer Gold (“Gold”) in this action and that the
foregoing Verified Answer with Affirmative Defenses is true to his own knowledge, except as to
matters therein stated on information and belief and as to those matters he believes them to be
true; that the grounds of his belief as to all matters not stated upon his knowledge are
communications and information from and with Gold; and that the reason why the verification is
not made by Gold is that Gold does not reside in the same county in which my office is located.


                                                              s/ Jordan Pilevsky
                                                              JORDAN PILEVSKY
Sworn to before me this
3rd day of January 2019

s/ Angela Colucci
Angela Colucci
Notary Public, State of New York
No. 01CO4674875
Qualified in Nassau County
Commission Expires July 31, 2022




                                                        14
